Simmons, C. J.

1. Even if under the special facts of this case it was the duty of the court to charge upon the law of confessions without a request so- to do, the omi-ssion to- do this is not cause for a new trial, it appearing that there was, outside of the testimony of the witness who swore to the confession, other and sufficient evidence to warrant the conviction.
2. Evidence which in the nature of things must have been known to the accused -before his -trial was ended, cannot after verdict be treated as newly discovered. If at any stage of the trial it became important or material to his defense to obtain the evidence in question, he should have taken immediate steps to procure the presence of the witness whose evidence was de•sired, invoking for this purpose, if necessary, -a suspension of the trial until the attendance of the witness could be had.

dudffmGllt (ifflTtflGd.